Per Curiam.

This was a suit on a promissory note. Finding and judgment for the plaintiff.
JD. Moss, for the appellant.
E. S. Stone and J. _D. Conner, for the appellees.
The errors complained of are—
1. That the demurrer should have been sustained to the complaint.
The record does not show that any was filed.
2. Error in the amount of the judgment.
The evidence is not in the record; and the judgment appears to be for the amount of the note declared on, and interest.
3. In overruling the motion for a new trial.
There was no exception to the ruling of the Court on the motion.
The judgment is affirmed, with 10 per cent, damages and costs.